Case 2:19-cv-00152-JRG Document 364-1 Filed 04/06/21 Page 1 of 3 PageID #: 16546




                     EXHIBIT 1
        Case 2:19-cv-00152-JRG Document 364-1 Filed 04/06/21 Page 2 of 3 PageID #: 16547




From:                                       Lerner, Jeffrey
Sent:                                       Friday, April 2, 2021 2:26 PM
To:                                         Reza Mirzaie; Cho, Daniel
Cc:                                         Philip Wang; Melissa Smith; Travis Underwood; tom@gillamsmithlaw.com; Samsung-
                                            Solas; opp.solas.samsung@raklaw.com; James Tsuei; solas_samsung_trial@raklaw.com;
                                            Neil Rubin; Steve Udick; Adam Hoffman; Claire Henry; Andrea Fair;
                                            rak_solas@raklaw.com
Subject:                                    RE: Solas v. Samsung (EDTX) - Following up on the Court's Conference Call


Reza,

On the status conference call yesterday, Solas indicated that it would not be filing any post-trial motions of its own.
We trust that remains the case, but if it has changed please let us know.

Regarding your proposal to expedite post-trial briefing and set earlier deadlines than provided by Rules 50(b) and
59, what is the reason that Solas believes shortening the deadlines for post-trial motions is needed in this case? In
addition, can you provide any authority that the Court may shorten the deadlines for Rule 50(b) and Rule 59
motions? We are not aware of the Court having done so before, but would be interested in seeing any authority that
you have for this as we evaluate your proposal.

As we discuss your proposal with our clients, would Solas agree not to seek reconsideration of any final written
decisions by the PTAB if there were an agreement along the lines you proposed below to expedite post-trial briefing
in the district court litigation?

Regards,
Jeff



Jeffrey Lerner
Covington & Burling LLP
One CityCenter, 850 Tenth Street, NW
Washington, DC 20001-4956
T +1 202 662 5491 | jlerner@cov.com
www.cov.com



This message is from a law firm and may contain information that is confidential or legally privileged. If you are not the intended recipient, please
immediately advise the sender by reply e-mail that this message has been inadvertently transmitted to you and delete this e-mail from your system.
Thank you for your cooperation.




          From: Reza Mirzaie <rmirzaie@raklaw.com>
          Sent: Thursday, April 01, 2021 8:53 PM
          To: Cho, Daniel <DWCho@cov.com>
          Cc: Philip Wang <pwang@raklaw.com>; Melissa Smith <Melissa@gillamsmithlaw.com>; Travis Underwood
          <Travis@gillamsmithlaw.com>; tom@gillamsmithlaw.com; Samsung‐Solas <Samsung‐Solas@cov.com>;

                                                                            1
Case 2:19-cv-00152-JRG Document 364-1 Filed 04/06/21 Page 3 of 3 PageID #: 16548

 opp.solas.samsung@raklaw.com; James Tsuei <jtsuei@raklaw.com>; solas_samsung_trial@raklaw.com; Neil
 Rubin <nrubin@raklaw.com>; Steve Udick <sudick@raklaw.com>; Adam Hoffman <ahoffman@raklaw.com>;
 Claire Henry <claire@wsfirm.com>; Andrea Fair <andrea@wsfirm.com>; rak_solas@raklaw.com
 Subject: Solas v. Samsung (EDTX) ‐ Following up on the Court's Conference Call

 [EXTERNAL]
 Hello,

 We’d like to follow up on the issues discussed during today’s conference call with the Court.

 As discussed during that call, Solas would like to propose a slightly expedited briefing schedule for the
 post-trial motions. Our proposal is outlined below. If Samsung is agreeable to this schedule, we can
 agree to not file any post-trial motion, including any motion for fees and any motion pertaining to the
 jury’s finding that the asserted ‘450 claims are invalid.


         opening briefs by Samsung
             o Due April 15 (note: would be only about 3 business days before the deadline based on the
                 current schedule)
         oppositions by Solas
             o Due April 19
         any reply by Samsung
             o Due April 23 (note: this would be only about 3 calendar days before the deadline based
                 on the current schedule)
         any sur-reply by Solas
             o Due April 26



 Please let us know, by tomorrow afternoon, if Samsung can agree to this schedule. We are free to
 discuss this over the phone any time tomorrow. Per the conference call today, we plan to file a short
 document with the Court tomorrow evening, setting forth this request.

 Thanks,
 Reza

 Reza Mirzaie
 Russ August & Kabat
 12424 Wilshire Blvd., 12th Floor
 Los Angeles, CA 90025
 (310) 979-8251
 rmirzaie@raklaw.com




                                                  2
